Citation Nr: 0115141	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for painful scar, 
plantar surface, right foot, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for painful scar, 
plantar surface, left foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and from November 1990 to October 1991. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating determination that 
denied the benefits sought on appeal.  


FINDING OF FACT

Post-operative scarring on each of the veteran's feet is 
tender and painful, but has not been shown to be poorly 
nourished, to result in repeated ulceration, or to otherwise 
limit function.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected painful scar, plantar surface, right foot, 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.27, 4.75, 
Diagnostic Code 5328, 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2000).

2.  The criteria for a rating in excess of 10 percent for 
service-connected painful scar, plantar surface, left foot, 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.27, 4.75, 
Diagnostic Code 5328, 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

In a January 1992 rating action, service connection was 
granted for status post excision of bilateral plantar 
fibromas and a 10 percent evaluation was assigned.  
Subsequently, in January 1996, the Board recharacterized the 
service-connected condition and determined that separate 10 
percent ratings for each foot based on painful scars under 
the provision of Diagnostic Code 7804 were warranted.  The RO 
implemented the Board's decision in a February 1996 rating 
decision; each 10 rating was assigned under Diagnostic Code 
5328-7804.  

The current claim arises from a January 2000 statement 
expressing "disagreement" with a September 1997 denial of 
higher evaluations for each service-connected foot condition; 
this was construed as a claim for an increase for each 
condition.  At that time, the veteran indicated that he had 
received treatment for his feet at the VA medical centers.  

VA medical records dated from May 1998 to March 2000 
primarily show evaluation and treatment for ongoing bilateral 
foot problems complicated by an unrelated amputation of two 
toes on the right foot.  The veteran was treated with shoe 
inserts to lessen the effects . The reports also note the 
history of prior surgery for removal of plantar fibromas on 
each foot, but do not include any pertinent clinical findings 
pertaining to the veteran's residual scars.  

On VA examination in March 2000, the veteran reported that he 
was diagnosed with benign muscle growth and had surgery in 
1993 on both feet.  He reported that he was doing quite well 
initially, but that the scars from his surgery have become 
progressively more tender.  He indicated a concern that he 
had a build up of tissue under the scar surface.  There was 
no evidence of swelling but he did have cramps along the 
plantar surface.  He indicated that he wore inserts that gave 
him relief initially but no longer help.  He reported that he 
worked as a production operator for 12-hour shifts, requiring 
standing and walking.  He stated that his feet were painful 
throughout the work time and were very painful by the end of 
the shift. 

The examiner noted the veteran had concurrent foot 
conditions, including a development of mild hallux valgus on 
the right foot, bilateral heel problems with pain and a 
questionable growth, and pes planus.  The examiner also noted 
that the veteran did not have any medications that have been 
recommended to him, nor did he have any exercises or 
palliative medications that have been recommended to him.  

On examination, the veteran appeared to be in significant 
discomfort throughout the examination of his feet.  He had 
scars on the plantar surface of the feet bilaterally that 
were tender to palpation and with weight bearing.  The scars 
were adhered and there was no mobility perceptible.  The 
scars were firm and quite dense and flat in appearance and 
texture.  There was no ulceration or breakdown of skin and no 
true elevation or depression of the scars.  There was no 
perceptible underlying tissue loss and no inflammation, edema 
or keloid formation.  The scar was slightly darker than the 
surrounding areas, but there was no true disfigurement.  The 
veteran had pes planus bilaterally with the right arch being 
more involved than the left arch.  His feet were warm to 
touch with pulses 2+ bilateral and equal and good capillary 
refill.  He had slightly diminished balance and coordination, 
but the examiner noted the right mild hallux valgus and the 
bilateral heel pain impact on this finding.  The veteran also 
had an incidental finding of amputations of two toes on the 
right foot due to a non-related accident with a lawn mower.  
Sensory function was otherwise intact to pain and light 
touch.  The examiner noted that the veteran's gait was 
slightly stiff, no doubt due to his multiple foot problems.  
The diagnoses were scars at the plantar surface bilaterally 
with tenderness, "no immobile" and concurrent abnormal feet 
conditions, i.e., pes planus, hallux valgus, heel pain and 
toe amputations.  

Also of record are additional treatment reports dated from 
March to May 2000 which show continued complaints of pain 
over the previous fibroma incision sites.  In April 2000, the 
veteran underwent partial excision of the tibial sesamoid of 
the right foot.  The following month he reported that he was 
unable to stand for more than five hours a day and was 
requesting to have his position changed to a more sedentary 
occupation.  On examination the scar from the fibroma was 
painful with pressure.  The most recent entry, dated in June 
2000, shows the veteran continued to complain of previous 
scar pain.  On examination the fibroma scar was still painful 
with pressure.  

Also of record is a statement from the veteran's treating VA 
physician, dated in July 2000, which was received in 
September 2000.  The physician noted the veteran had 
undergone foot surgery for removal of fibromas several years 
ago and later underwent a second procedure to remove a 
sesamoid bone last year.  He noted the veteran had failed to 
make significant improvement in pain at the old surgical scar 
(plantar foot) or the sesamoid excision site.  The current 
diagnoses were painful plantar scars and hallux limitus.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO because the requirements of the new law 
have essentially been satisfied.  In this regard, the Board 
notes that by the statement of the case and supplemental 
statement of the case furnished the veteran, the RO has 
notified the veteran of the criteria for evaluating each of 
his disabilities.  Pertinent outpatient treatment records 
have been obtained, and the veteran has undergone VA 
examination in connection with the issue on appeal.  
Moreover, the veteran has had the opportunity to testify at a 
hearing, and there is no indication that there is any 
outstanding existing evidence that can be obtained that is 
necessary for resolution of the issue on appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

The Board's painful scars status post excision have been 
evaluated under Diagnostic Code 5328-7804, which indicates 
that each of the veteran's service-connected foot conditions, 
benign postoperative neoplasm of the muscle, is evaluated on 
the basis of tender and painful scars.  See Diagnostic Code 
5328 and 7804; see also 38 C.F.R. § 4.27.  Diagnostic Code 
7804 provides a maximum 10 percent rating for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804 (2000).  

The Board has also considered other potentially applicable 
diagnostic codes in evaluating each of the disabilities under 
consideration.  Pertinent to the issues on appeal, a maximum 
10 percent rating is also assignable for scars, which are 
poorly nourished and ulcerated; however this has not been 
shown in the present case.  38 C.F.R. § 4.118, Code 7803 
(2000).  Scars may also be rated on limitation of function of 
the part affected, pursuant to 38 C.F.R. § 4.118, Code 7805 
(2000) (although the Board notes that there is not diagnostic 
code specifically for limitation of motion of the foot, such 
may be contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 
(2000), pursuant to which residuals of foot injury are 
evaluated).

At the outset, the Board notes that, while the veteran has 
been diagnosed with various foot conditions, to include 
hallux valgus and hallux limitus, pes planus, heel pain, and 
toe amputations, the only foot conditions for which the 
veteran has been service-connected, and which are currently 
under consideration, are the residuals scars on the plantar 
surface of each foot following excision of bilateral plantar 
fibromas.  Moreover, there is no medical suggestion of record 
that any of these other foot conditions in any way associated 
with the service-connected conditions, and, with the possible 
exception of some pain in the area of the scars, there does 
not appear to be any overlapping symptomatology between the 
service-connected symptoms and the other diagnosed foot 
conditions.  

Specifically as regards the scars, the Board notes that VA 
treatment records (to include reports from the veteran's 
treating VA physician) and the report of the veteran's most 
recent examination in March 2000, essentially confirm that 
the veteran service-connected plantar scars continue to be 
tender and painful.  While such pain, no doubt, causes the 
veteran great consternation, and appears to be a factor in 
work restrictions imposed by the veteran's VA physician, the 
fact remains that the veteran is receiving the maximum 
schedular evaluation for tender and painful scars of each 
foot under Diagnostic Code 7804.  Moreover, there do not 
appear to be any other symptoms associated with the scars.  
As noted on VA examination in March 2000, the veteran then 
complained of pain mainly in the both feet in the areas of 
the scars; the VA examiner noted, however, that there was no 
ulceration or breakdown of skin.  There was no inflammation, 
edema or keloid formation and there was no true 
disfigurement.  Moreover, there was no true elevation or 
depression of the scars and there was no perceptible 
underlying tissue loss.  Indeed, there is no medical evidence 
to indicate that the veteran has any demonstrable limitation 
of function of either foot as a result of the scars.  Under 
these circumstances, the conditions are properly evaluated as 
10 percent disabling under Diagnostic Code 7804.  

As the veteran has been awarded the maximum schedular 
evaluation under Diagnostic Code 7804, the Board has given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2000), which prescribes procedures for 
assignment of an increased evaluation on an extra-schedular 
basis.  The Board acknowledges that the veteran has described 
his scars as being so bad that they interfere with his 
ability to perform his job, and that, as indicated above, 
such scars appear to be a factor in the restrictions on 
standing imposed by the veteran's physician.  The Board 
emphasizes, however, that some interference with employment, 
is contemplated in the assigned evaluation for each foot.  
The Board does not doubt that the veteran's tender and 
painful plantar scars are a source of great consternation for 
him, particularly given the location of the scars.  
Nonetheless, the record simply does not show that the 
service-connected scars, alone, have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations); have necessitated frequent 
periods of hospitalization; or that they are otherwise so 
exceptional or unusual to render impractical the application 
of the regular schedular rating standards.  See 38 C.F.R. § 
3.321 (2000).  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for painful scar, plantar 
surface, right foot is denied.

A rating in excess of 10 percent for painful scar, plantar 
surface, left foot has been denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


